—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the plea colloquy is insufficient because County Court failed to advise him of his privilege against compulsory self-incrimination or his constitutional right to confront his accusers (see, People v Harris, 61 NY2d 9, 16-19). The record establishes that defendant’s guilty plea was knowingly, intelligently and voluntarily entered (see, People v Harris, supra, at 19-21). (Appeal from Judgment of Jefferson County Court, Clary, J. — Criminal Sale Controlled Substance, 5th Degree.) Present — Green, J. P., Lawton, Pigott, Jr., Hurl-butt and Callahan, JJ.